DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 06 November 2020, cancelling claim 7.  Therefore, claims 1-6 and 8-10 remain pending in the application.  The changes therein and corresponding remarks have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 as amended recites “after the write control circuit is enabled”; it is unclear in the claim whether this added limitation is intended to mean after “the write control circuit enables the write cancel signal” in amended parent claim 1 (i.e., after the write cancel signal is enabled), or after the write control circuit itself is enabled (turned on or activated), or something else.
Claim 4 depends from claim 3, thus is rejected for the same reason(s) above for claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,701,886 A (“SAKAKIBARA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding independent claim 1, SAKAKIBARA discloses a semiconductor memory apparatus comprising: 
a write control circuit (e.g., including CSG1 in Fig. 3) suitable for generating a write cancel signal (e.g., /we in Figs. 3 and 4, which effectively indicates whether a writing/ programming operation is cancelled) and a rewrite signal (e.g., [Symbol font/0x66]w in Figs. 3 and 4, which effectively indicates a writing/ programming operation is being performed, including a subsequent writing/ programming operation after a verifying/ reading operation; e.g., with reference to Abstract “This EPROM writer outputs write data to the EPROM and checks (or verifies) the data written in the EPROM immediately thereafter” and “the subsequent data write” and column 3, lines 52-54 “the verifying operation”) in response to a voltage level of a write voltage (e.g., the voltage level of Vpp in Fig. 3, via VDT and [Symbol font/0x66]vd; e.g., with reference to column 6, line 15 “the write voltage Vpp” and column 5, lines 10-16 “In response to the output [Symbol font/0x66]vd of the voltage level detector VDT…, the first control signal generator CSG1 outputs control signals [Symbol font/0x66]r, [Symbol font/0x66]w and /we necessary for the EPROM, and a control signal /ce”) in a write operation (associated with Figs. 3 and 4); and 
a driving circuit (e.g., including DW’s and C-SW controlled by DEC in Fig. 4) suitable for transferring data (e.g., from BUS in Fig. 4) to a data storage region (e.g., to MM in Fig. 4) in response to the write cancel signal (e.g., /we in Fig. 4 applied to DEC to control C-SW; e.g., with reference to column 6, lines 1-4 “C-SW…switched by the address decoder DEC”) and the rewrite signal (e.g., [Symbol font/0x66]w in Fig. 4 applied to DW’s) in the write operation (associated with Figs. 3 and 4), wherein the write control circuit enables the write cancel signal (e.g., /we in Figs. 3 and 4 is made logic high to enable cancelling of a previous writing/ programming operation; e.g., with reference to Abstract “This EPROM writer outputs write data to the EPROM and checks (or verifies) the data written in the EPROM immediately thereafter” and “the subsequent data write” and column 3, lines 52-54 “the verifying operation” and column 5, lines 48-51 “The control signal /we is changed in synchronism with the control signal [Symbol font/0x66]w so that it is set at the low level in the program mode and at the high level in the remaining modes”) when a detected write voltage becomes lower than a target level of the write voltage (e.g., when Vpp in Fig. 3 becomes lower than about 12 V for a verifying/ reading operation; e.g., with reference to column 4, lines 49-56 “the voltage level detector VDT outputs a high-level discrimination signal [Symbol font/0x66]vd substantially equal to the supply voltage Vcc, when the supply voltage Vcc of the circuit or the ground voltage is fed to the external terminal Vpp, and a low-level discrimination signal [Symbol font/0x66]vd substantially equal to 0 V when the high voltage as high as about 12 V is fed to the external terminal Vpp” and column 5, lines 29-36 “the high level of the discrimination signal [Symbol font/0x66]vd and the chip enable level of the internal chip enable signal is deemed as the reading operation mode, whereas the combination of the low level of the discrimination signal [Symbol font/0x66]vd and the chip enable level of the internal chip enable signal is deemed as the program mode or the write mode”).

Regarding claim 2, SAKAKIBARA discloses the semiconductor memory apparatus according to claim 1, wherein the driving circuit operates by being applied with the write voltage as a driving voltage (e.g., Vpp in Fig. 4, applied to DW’s and DEC for controlling C-SW). 

Regarding claim 3, SAKAKIBARA discloses the semiconductor memory apparatus according to claim 1, wherein the rewrite signal is turned on (e.g., [Symbol font/0x66]w in Figs. 3 and 5 is made logic high for a subsequent writing/ programming operation; e.g., with reference to Abstract “the subsequent data write”) after the write control circuit is enabled (e.g., after Vpp in Fig. 3 becomes lower than about 12 V for a verifying/ reading operation; e.g., with reference to column 4, lines 49-56 and column 5, lines 29-36 highlighted above). 

Regarding claim 4, SAKAKIBARA discloses the semiconductor memory apparatus according to claim 3, wherein the write control circuit comprises: 
a write cancel control circuit suitable for enabling the write cancel signal (e.g., /we in Figs. 3 and 4 is made logic high to enable cancelling of a previous writing/ programming operation; e.g., with reference to Abstract “This EPROM writer outputs write data to the EPROM and checks (or verifies) the data written in the EPROM immediately thereafter” and “the subsequent data write” and column 3, lines 52-54 “the verifying operation”) when the detected write voltage becomes lower than the target level of the write voltage (e.g., when Vpp in Fig. 3 becomes lower than about 12 V for a verifying/ reading operation; e.g., with reference to column 4, lines 49-56 and column 5, lines 29-36 highlighted above); and 
a rewrite control circuit suitable for enabling the rewrite signal (e.g., [Symbol font/0x66]w in Figs. 3 and 5 is made logic high for a subsequent writing/ programming operation; e.g., with reference to Abstract “the subsequent data write”) after a predetermined time passes from a time of the write operation (e.g., a predetermined time associated with a verifying/ reading operation after a previous writing/ programming operation is cancelled; e.g., with reference to Abstract “This EPROM writer outputs write data to the EPROM and checks (or verifies) the data written in the EPROM immediately thereafter” and “the subsequent data write”), when the write cancel signal is enabled (e.g., when /we in Figs. 3 and 4 is logic high to enable cancelling of the previous writing/ programming operation). 

Regarding claim 5, SAKAKIBARA discloses the semiconductor memory apparatus according to claim 1, wherein the driving circuit is deactivate when the write cancel signal is enabled in the write operation (e.g., DW’s in Fig. 4 is deactivated when /we in Figs. 3 and 4 is made logic high to enable cancelling of a writing/ programming operation; e.g., with reference to column 5, lines 38-43 “The control signal /we…is set at the low level in the program mode and at the high level in the remaining modes”), and is activated when the rewrite signal is enabled (i.e., DW’s in Fig. 4 is activated when [Symbol font/0x66]w in Figs. 3 and 4 is made logic high to enable a writing/ programming operation; e.g., with reference to column 5, lines 44-47 “The control signal [Symbol font/0x66]w…is set at the high level in the program mode and at the low level in the remaining modes”).

Regarding independent claim 6, SAKAKIBARA discloses a semiconductor memory apparatus comprising: 
a write voltage detection circuit (e.g., including VDT in Fig. 3) suitable for detecting a voltage level of a write voltage (e.g., the voltage level of Vpp in Figs. 3 and 4; e.g., with reference to column 6, line 15 “the write voltage Vpp”) and generating a detection signal (e.g., [Symbol font/0x66]vd in Fig. 3); 
a write control circuit (e.g., including CSG1 in Fig. 3) suitable for generating a write cancel signal (e.g., /we in Figs. 3 and 4, which effectively indicates whether a writing/ programming operation is cancelled) and a rewrite signal (e.g., [Symbol font/0x66]w in Figs. 3 and 4, which effectively indicates a writing/ programming operation, including after a verifying/ reading operation; e.g., with reference to Abstract “This EPROM writer outputs write data to the EPROM and checks (or verifies) the data written in the EPROM immediately thereafter” and “the subsequent data write” and column 3, lines 52-54 “the verifying operation”) in response to the detection signal (e.g., [Symbol font/0x66]vd in Fig. 3; e.g., with reference to column 5, lines 10-16 “In response to the output [Symbol font/0x66]vd of the voltage level detector VDT…, the first control signal generator CSG1 outputs control signals [Symbol font/0x66]r, [Symbol font/0x66]w and /we necessary for the EPROM, and a control signal /ce”); and 
a driving circuit (e.g., including DW’s and C-SW controlled by DEC in Fig. 4) suitable for driving data (e.g., from BUS in Fig. 4, via DW’s) when activated in response to a write enable signal (e.g., /CE in Fig. 3, with reference to column 3, lines 33-34 “/CE to enable the data to be written”), the write cancel signal (e.g., /we in Fig. 4 applied to DEC to control C-SW; e.g., with reference to column 6, lines 1-4 “C-SW…switched by the address decoder DEC”), and the rewrite signal (e.g., [Symbol font/0x66]w in Fig. 4 applied to DW’s), and transferring the driven data (e.g., via C-SW in Fig. 4) to a data storage region (e.g., to MM in Fig. 4), wherein the write voltage detection circuit is configured to turn on the detection signal (e.g., [Symbol font/0x66]vd in Fig. 3 is made logic high) when the detected voltage level of the write voltage becomes lower than a target level of the write voltage (e.g., when Vpp in Fig. 3 becomes lower than about 12 V for a verifying/ reading operation; e.g., with reference to column 4, lines 49-56 “the voltage level detector VDT outputs a high-level discrimination signal [Symbol font/0x66]vd substantially equal to the supply voltage Vcc, when the supply voltage Vcc of the circuit or the ground voltage is fed to the external terminal Vpp, and a low-level discrimination signal [Symbol font/0x66]vd substantially equal to 0 V when the high voltage as high as about 12 V is fed to the external terminal Vpp”).

Regarding claim 8, SAKAKIBARA discloses the semiconductor memory apparatus according to claim 6, wherein the write control circuit 
disables both the write cancel signal and the rewrite signal (e.g., disabling both /we and [Symbol font/0x66]w in Figs. 3 and 4 for a verifying/ reading operation after a pervious writing/ programming operation) when the detection signal is turned off (e.g., when [Symbol font/0x66]vd in Fig. 3 indicates a verifying/ reading operation; e.g., with reference to column 5, lines 29-36 “the high level of the discrimination signal [Symbol font/0x66]vd and the chip enable level of the internal chip enable signal is deemed as the reading operation mode, whereas the combination of the low level of the discrimination signal [Symbol font/0x66]vd and the chip enable level of the internal chip enable signal is deemed as the program mode or the write mode”), and 
enables the rewrite signal (e.g., enabling [Symbol font/0x66]w in Figs. 3 and 4 for a subsequent writing/ programming operation; e.g., with reference to Abstract “the subsequent data write”) after the write cancel signal is enabled (e.g., after or subsequent to enabling /we in Figs. 3 and 4 for a previous writing/ programming operation; e.g., with reference to Abstract “the subsequent data write”) and the write enable signal is enabled (e.g., after or subsequent to enabling /CE in Fig. 3 for a previous writing/ programming operation; e.g., with reference to Abstract “the subsequent data write” and column 3, lines 33-34 “/CE to enable the data to be written”), when the detection signal is turned on (e.g., when [Symbol font/0x66]vd in Fig. 3 indicates a writing/ programming operation for a subsequent writing/ programming operation; e.g., with reference to column 5, lines 29-36 “the high level of the discrimination signal [Symbol font/0x66]vd and the chip enable level of the internal chip enable signal is deemed as the reading operation mode, whereas the combination of the low level of the discrimination signal [Symbol font/0x66]vd and the chip enable level of the internal chip enable signal is deemed as the program mode or the write mode”). 


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9 (and its dependent claim 10), the combination of all the limitations in the claim, intervening claim 8 and base claim 6 is deemed not anticipated or would not have been obvious over the prior arts of record, including the combination of:  
the write control circuit comprises a write cancel control circuit suitable for disabling the write cancel signal when the detection signal is disabled and enabling the write cancel signal when the detection signal is enabled, and a rewrite control circuit suitable for delaying the write enable signal to output the rewrite signal, when the write cancel signal is enabled.


Response to Arguments
Applicant’s arguments in Remarks, filed 06 November 2020, have been considered but are not deemed persuasive.
In particular, with respect to claim 1 as amended, the applicant argued, in the bottom half of page 6 of Remarks:

    PNG
    media_image1.png
    226
    716
    media_image1.png
    Greyscale

In response, the claim limitations are broadly recited, thus the claim term “write cancel signal”, given a broadest reasonable interpretation, is mapped to a high logic level signal of /we in Figs. 3 and 4 of the cited Sakakibara reference, which effectively indicates cancellation of a writing/ programming operation.  See the rejections above for further details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824